DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Continued Examination Under 37 CFR 1.114
A request for continued examination under 37 CFR 1.114, including the fee set forth in 37 CFR 1.17(e), was filed in this application after final rejection.  Since this application is eligible for continued examination under 37 CFR 1.114, and the fee set forth in 37 CFR 1.17(e) has been timely paid, the finality of the previous Office action has been withdrawn pursuant to 37 CFR 1.114.  Applicant's submission filed on 07/23/2020 has been entered.

Response to Amendment
This office action is responsive to the amendment filed on 07/23/2020. As directed by the amendment: claims 16, 30 have been amended; claims 1-15, 17, 24, 32 have been canceled; and new claims 39-42 have been added. Thus, claims 16, 18-23, 25-31, 33-42 are presently pending in this application.

Response to Arguments
Applicant’s argument page 9 of the remarks filed 07/23/2020 that cited prior arts fail to disclose the limitation of “an annular shaped axial end face”. Applicant’s argument has been fully considered and are persuasive. Therefore, the rejection has been withdrawn. However, upon further consideration, a new ground of rejection has been made, as seen below.

Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):



The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claim(s) 19-23, 33-34  is/are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
Regarding claim 19, the phrase "the sidewall of the receptacle comprises a beveled axial end face” renders the claim indefinite because it is unclear. Claim 16 recites “the sidewall of the receptacle comprises an annular shaped axial end face”. It is unclear whether “a beveled axial end face” recited in claim 19 is the same as or different from “an annular shaped axial end face” recited in claim 16. For the purpose of compact prosecution, they are interpreted to be the same.
Claims 20-23 are rejected by virtue of depending on claim 19. 
Regarding claim 33, the phrase "the sidewall of the receptacle comprises a beveled axial end face” renders the claim indefinite because it is unclear. Claim 30 recites “the sidewall of the receptacle comprises an annular shaped axial end face”. It is unclear whether “a beveled axial end face” recited in claim 33 is the same as or different from “an annular shaped axial end face” recited in claim 30. For the purpose of compact prosecution, they are interpreted to be the same.
Claim 34 are rejected by virtue of depending on claim 33. 

Claim Rejections - 35 USC § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


Claim(s) 16, 18-23, 27, 30-31, 33-34 is/are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Steenfeldt-Jensen et al. (US 6,004,297).
Regarding claim 16, Steenfeldt-Jensen discloses 
An elongated housing (1/2) for an injection device (injection device shown in figs. 1-5) for delivery of a liquid medicament (medicine from a cartridge, col. 1 lines 9-12), the elongated housing (1/2) comprising: 
a tubular-shaped cartridge holder (2, figs. 1-3) to accommodate a cartridge filled with the liquid medicament (Examiner notes: the limitation “to accommodate a cartridge filled with the liquid medicament” is interpreted as functional limitation. See fig. 1-3, col. 1 lines 9-12 and col. 5 lines 35-51, a cartridge/ampoule filled with medicine is placed inside the cartridge holder 2 such that the medicine from the cartridge/ampoule is delivered to the patient during dose injection) and comprising a proximal connecting end (proximal connecting end of 2 that is inserted into 1 during assembly, see fig. 2 and also annotated fig. 3 below. Examiner notes: proximal direction is away from the injection/needle site); and 
a body (1) to accommodate a drive mechanism (6, figs. 2-3 and col. 5 lines 54-62) operably engageable with a piston of the cartridge (Examiner notes: the limitation “operably 
wherein one of the proximal connecting end of the tubular-shaped cartridge holder and the distal connecting end of the body comprises an insert section (Examiner notes: see figs. 2-3 and annotated fig. 3 below, the proximal connecting end of the cartridge holder 2 comprises an insert section such that during assembly the insert section of the proximal connecting end of the cartridge holder 2 is inserted into the distal end portion of the body 1 as shown in fig. 2), 
wherein the other one of the proximal connecting end of the tubular-shaped cartridge holder and the distal connecting end of the body comprises a receptacle to axially receive the insert section (Examiner notes: see figs. 2-3, the distal connecting end of the body 1 comprises a receptacle such that during assembly, the receptacle of the distal connecting end of the body 1 receives the proximal end portion of the cartridge holder 2 as shown in fig. 2), 
wherein the insert section (insert section of 2) comprises a fastening element (30, figs. 2-3 and col. 6 lines 39-50) to positively engage with a complementary-shaped fastening element (31, figs. 2-3 and col. 6 lines 39-50) of the receptacle (receptacle of 1) to provide an axial interlock between the tubular-shaped cartridge holder (2) and the body (1) (Examiner notes: the limitation “to provide an axial interlock between the tubular-shaped cartridge holder and the body” is interpreted as functional limitation. See figs. 2-3 and col. 6 lines 39-50, to set a dose, 
wherein the fastening element of the insert section and the complementary-shaped fastening element of the receptacle comprise a radial protrusion mating with a radial recess (Examiner notes: see figs. 2-3 and col. 6 lines 39-50, element 30 of the insert section of 2 is a radial protrusion and element 31 of the receptacle of 1 is a radial recess), one of the radial protrusion and the radial recess being on an inside wall of the receptacle (Examiner notes: see figs. 2-3 and col. 6 lines 39-50, the radial recess 31 is on an inside wall of the receptacle of 1), and the other of the radial protrusion and the radial recess being on an outside wall of the insert section (Examiner notes: see figs. 2-3 and col. 6 lines 39-50, the radial protrusion 30 is on an outside wall of the insert section of 2), 
wherein a radial depth of the radial recess is smaller than a thickness of a sidewall of the insert section or a thickness of a sidewall of the receptacle (Examiner notes: see figs. 2-3, the radial depth of the radial recess 31 is smaller than the thickness of the sidewall of the receptacle of 1), 
wherein the sidewall of the receptacle (receptacle of 1) comprises an annular shaped axial end face (annular shaped axial end face of the corresponding circumferential groove in the inner wall of the body 1. Examiner notes: see col. 5 lines 35-43 for the corresponding circumferential groove in the inner wall of the body 1, see fig. 2 for the corresponding circumferential groove being located in the distal end portion of the body 1), and 
wherein the annular shaped axial end face comprises one of an axially protruding portion and an axially recessed portion extending axially from the axial end face to mate with one of a 

    PNG
    media_image1.png
    278
    419
    media_image1.png
    Greyscale


    PNG
    media_image2.png
    889
    868
    media_image2.png
    Greyscale


Regarding claim 18, Steenfeldt-Jensen discloses 
The elongated housing according to claim 16, wherein: 
the insert section (insert section of 2 that is inserted into the distal end portion of the body 1 as shown in fig. 2) comprises a free axial end portion (the proximal portion of the insert section, see annotated figs. 2-3(a) below) and an intermediate portion (see annotated figs. 2-
a diameter of the free axial end portion of the insert section (an internal diameter of the central bore of the free axial end portion of the insert section of 2, see annotated fig. 2(b) below) is smaller than the diameter of the intermediate portion of the insert section (an internal diameter of the intermediate portion of the insert section of 2, see annotated fig. 2(b) below), and 
the receptacle (receptacle of 1) comprises a free axial end portion (the distal portion of the receptacle that comprises the corresponding circumferential groove to engage with element 3 of the cartridge holder 2, see annotated fig. 2(c) below) and an axially adjacent intermediate portion (portion of the receptacle that comprises elements 31 to engage with element 30 of the cartridge holder 2, see annotated fig. 2(c) below), at least the intermediate portion of the receptacle being complementary-shaped to the free axial end portion of the insert section (Examiner notes: see the annotated figs. below, the intermediate portion of the receptacle of the body 1 receives the free axial end portion of the insert section of the cartridge holder 2. Also, the intermediate portion of the receptacle of the body 1 comprises element 31 to engage with element 30 located on the free axial end portion of the insert section of the cartridge holder 2, see fig. 2 and col. 6 lines 40-45).


    PNG
    media_image3.png
    529
    740
    media_image3.png
    Greyscale



    PNG
    media_image4.png
    580
    659
    media_image4.png
    Greyscale



    PNG
    media_image5.png
    569
    588
    media_image5.png
    Greyscale


Regarding claim 19, Steenfeldt-Jensen discloses 
The elongated housing according to claim 16, wherein the sidewall of the receptacle (sidewall of receptacle of body 1) comprises a beveled axial end face (Examiner notes: the corresponding circumferential groove in the inner wall of body 1 comprises the annular shaped axial end face as shown in annotated fig. 2(a) below, wherein the annular shaped axial end face comprises a beveled portion to mate with the beveled portion of flange 3) complementary-shaped to a beveled abutment face of the flange section (Examiner notes: flange 3 comprises 


    PNG
    media_image6.png
    889
    868
    media_image6.png
    Greyscale


Regarding claim 20, Steenfeldt-Jensen discloses 

Regarding claim 21, Steenfeldt-Jensen discloses 
The elongated housing according to claim 19, wherein an axial distance between the complementary-shaped fastening element (31) of the receptacle (receptacle of body 1) and the beveled axial end face (beveled axial end face of the corresponding circumferential groove in the inner wall of body 1) is larger than or equal to an axial distance between the fastening element (30) of the insert section (insert section of cartridge holder 2) and the beveled abutment face of the flange section (beveled abutment face of flange 3) (Examiner notes: see fig. 2, element 31 is coupled to element 30 while the flange 3 is positioned within the corresponding circumferential groove. Therefore, the axial distance between 31 and the groove is equal to the axial distance between 30 and flange 3).
Regarding claim 22, Steenfeldt-Jensen discloses 

Regarding claim 23, Steenfeldt-Jensen discloses 
The elongated housing according to claim 19, wherein the beveled axial end face and the beveled abutment face are shaped to generate a radially outwardly directed load on the receptacle when the beveled axial end face and the beveled abutment face are subject to an axial compression (Examiner notes: the limitation “to generate a radially outwardly directed load on the receptacle when the beveled axial end face and the beveled abutment face are subject to an axial compression” is interpreted as functional limitation. See annotated fig. 2(a) below in the rejection of claim 19, the beveled axial end face of the corresponding circumferential groove of the body 1 and the beveled abutment face of flange 3 abut and couple to each other such that the engagement/abutment between the two faces is capable of generating a radially outwardly directed load on the receptacle of the body 1 when the faces are subject to an axial compression).
Regarding claim 27, Steenfeldt-Jensen discloses 
The elongated housing according to claim 16, wherein: 

the receptacle forms the distal connecting end of the body (Examiner notes: see fig. 2, the body 1 comprises the distal connecting end with the receptacle to receive the proximal portion of the cartridge holder 2).
Regarding claim 30, Steenfeldt-Jensen discloses 
An injection device (device shown in figs. 1-5) for delivery of a liquid medicament (medicine from a cartridge, col. 1 lines 9-12) comprising: 
a housing (1/2, figs. 1-3) comprising 
a tubular-shaped cartridge holder (2, figs. 1-3) to accommodate a cartridge filled with the liquid medicament (Examiner notes: the limitation “to accommodate a cartridge filled with the liquid medicament” is interpreted as functional limitation. See fig. 1-3, col. 1 lines 9-12 and col. 5 lines 35-51, a cartridge/ampoule filled with medicine is placed inside the cartridge holder 2 such that the medicine from the cartridge/ampoule is delivered to the patient during dose injection) and comprising a proximal connecting end (proximal connecting end of 2 that is inserted into 1 during assembly, see fig. 2 and also annotated fig. 3 below. Examiner notes: proximal direction is away from the injection/needle site); and 
a body (1) to accommodate a drive mechanism (6, figs. 2-3 and col. 5 lines 54-62) operably engageable with a piston of the cartridge (Examiner notes: the limitation “operably engageable with a piston of the cartridge” is interpreted as functional limitation. See fig. 2 and col. 5 lines 54-62, at its end projecting into the compartment 8, the piston rod 6 is provided with a pressure foot 9 designed to abut a piston closing the rear end of an ampoule accommodated in the ampoule holder 2. Therefore, the piston rod 6 is operably engageable with a piston of the cartridge when the cartridge is placed inside the cartridge holder 2), wherein the body (1) comprises a distal connecting end (distal connecting end of 1 that receives the proximal 
wherein one of the proximal connecting end of the tubular-shaped cartridge holder and the distal connecting end of the body comprises an insert section (Examiner notes: see figs. 2-3 and annotated fig. 3 below, the proximal connecting end of the cartridge holder 2 comprises an insert section such that during assembly the insert section of the proximal connecting end of the cartridge holder 2 is inserted into the distal end portion of the body 1 as shown in fig. 2), 
wherein the other one of the proximal connecting end of the tubular-shaped cartridge holder and the distal connecting end of the body comprises a receptacle to axially receive the insert section (Examiner notes: see figs. 2-3, the distal connecting end of the body 1 comprises a receptacle such that during assembly, the receptacle of the distal connecting end of the body 1 receives the proximal end portion of the cartridge holder 2 as shown in fig. 2), 
wherein the insert section (insert section of 2) comprises a fastening element (30, figs. 2-3 and col. 6 lines 39-50) to positively engage with a complementary-shaped fastening element (31, figs. 2-3 and col. 6 lines 39-50) of the receptacle (receptacle of 1) to provide an axial interlock between the tubular-shaped cartridge holder (2) and the body (1) (Examiner notes: the limitation “to provide an axial interlock between the tubular-shaped cartridge holder and the body” is interpreted as functional limitation. See figs. 2-3 and col. 6 lines 39-50, to set a dose, the cartridge holder 2 is rotated anticlockwise in the first division of the body 1 while element 30 is engaged with element 31. Therefore, the positive engagement between element 30 and element 31 is configured to provide an axial interlock between the cartridge holder 2 and the body 1), and wherein the insert section (insert section of 2) is axially confined by a radially outwardly extending flange section (3, fig. 3), the flange section (3) comprising an annular shaped flange portion (3, fig. 3), 

wherein a radial depth of the radial recess is smaller than a thickness of a sidewall of the insert section or a thickness of a sidewall of the receptacle (Examiner notes: see figs. 2-3, the radial depth of the radial recess 31 is smaller than the thickness of the sidewall of the receptacle of 1), 
Page: 6 of 10wherein the sidewall of the receptacle (receptacle of 1) comprises an annular shaped axial end face (annular shaped axial end face of the corresponding circumferential groove in the inner wall of the body 1. Examiner notes: see col. 5 lines 35-43 for the corresponding circumferential groove in the inner wall of the body 1, see fig. 2 for the corresponding circumferential groove being located in the distal end portion of the body 1), 
wherein the annular shaped axial end face comprises one of an axially protruding portion and an axially recessed portion extending axially from the axial end face to mate with one of a complementary-shaped axially recessed portion and an axially protruding portion extending axially from the annular shaped flange portion of the flange section (Examiner notes: annular shaped axial end face of the corresponding circumferential groove in the inner wall of the body 1 comprises an axially recessed portion extending axially from end face to receive the complementary-shaped axially protruding portion extending axially from the flange portion 3 of the cartridge holder 2, see annotated fig. 2(a) below and col. 5 lines 35-43); and


    PNG
    media_image1.png
    278
    419
    media_image1.png
    Greyscale


    PNG
    media_image2.png
    889
    868
    media_image2.png
    Greyscale


Regarding claim 31, Steenfeldt-Jensen discloses 
The injection device according to claim 30, further comprising the cartridge (col. 5 lines 44-51), wherein the cartridge (col. 5 lines 44-51) is filled with a liquid medicament (col. 1 lines 9-12) and is arranged inside the tubular-shaped cartridge holder (2, col. 5 lines 44-51), and wherein the tubular-shaped cartridge holder (2) is irreleasably connected to the body (1) 
Regarding claim 33, Steenfeldt-Jensen discloses 
The elongated housing according to claim 30, wherein the sidewall of the receptacle (sidewall of receptacle of body 1) comprises a beveled axial end face (Examiner notes: the corresponding circumferential groove in the inner wall of body 1 comprises the annular shaped axial end face as shown in annotated fig. 2(a) above in the rejection of claim 30, wherein the annular shaped axial end face comprises a beveled portion to mate with the beveled portion of flange 3) complementary-shaped to a beveled abutment face of the flange section (Examiner notes: flange 3 comprises the complementary-shaped axially protruding portion as shown in annotated fig. 2(a) above in the rejection of claim 30, wherein the complementary-shaped axially protruding portion comprises a beveled portion to abut with the beveled portion of the corresponding circumferential groove).
Regarding claim 34, Steenfeldt-Jensen discloses 
The elongated housing according to claim 33, wherein the beveled axial end face of the receptacle and the beveled abutment face are configured to face in opposite axial directions (Examiner notes: see annotated fig. 2(a) above in the rejection of claim 30, the receptacle of body 1 comprises the corresponding circumferential groove in the inner wall with the annular shape axial end face wherein the annular shaped axial end face comprises a beveled portion to mate with the beveled portion of flange 3; whereas the insert section of the cartridge holder 2 comprises flange 3 with the complementary-shaped axially protruding portion wherein the complementary-shaped axially protruding portion comprises a beveled portion to abut with the beveled portion of the corresponding circumferential groove. Therefore, the beveled axial end face of the receptacle of body 1 and the beveled abutment face of the insert section of the cartridge holder 2 are configured to face in opposite axial direction to abut and engage with .

Claim(s) 16, 19-23, 25-29, 36-38 is/are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Einwachter (WO 2013/153011).
Regarding claim 16, Einwachter discloses 
An elongated housing (1/6, figs. 1-4) for an injection device for delivery of a liquid medicament (see page 13 lines 16-17), the elongated housing comprising: 
a tubular-shaped cartridge holder (6, figs. 2-4) to accommodate a cartridge filled with the liquid medicament (Examiner notes: the limitation “to accommodate a cartridge filled with the liquid medicament” is interpreted as functional limitation. See figs. 2-4 and page 14 lines 4-6 and lines 15-16) and comprising a proximal connecting end (7, figs. 2-4); and 
a body (1) to accommodate a drive mechanism operably engageable with a piston of the cartridge (Examiner notes: the limitation “to accommodate a drive mechanism operably engageable with a piston of the cartridge” is interpreted as functional limitation. See fig. 1 and page 13 lines 16-19, body 1 is the housing of the drug delivery device; therefore, body 1 is capable of accommodating a drive mechanism of the drug delivery device. Also, body 1 is coupled to the cartridge holder 6 wherein the cartridge holder 6 is configured to receive a cartridge with a piston; therefore, the drive mechanism within body 1 is capable of operably engaging with the piston of the cartridge when body 1 is coupled to cartridge holder 6), wherein the body (1) comprises a distal connecting end (2) connectable to the proximal connecting end (7) of the tubular-shaped cartridge holder (6) (see figs. 1-4 and page 13 lines 16-19), 
wherein one of the proximal connecting end of the tubular-shaped cartridge holder and the distal connecting end of the body comprises an insert section (Examiner notes: see figs. 2-4 
wherein the other one of the proximal connecting end of the tubular-shaped cartridge holder and the distal connecting end of the body comprises a receptacle to axially receive the insert section (Examiner notes: see fig. 1 and page 13 lines 18-19, the distal connecting end 2 of body 1 comprises a receptacle 3 to axially receive the insert section 12 of the cartridge holder 6), 
wherein the insert section (12) comprises a fastening element (windows 15) to positively engage with a complementary-shaped fastening element (locking elements 4) of the receptacle (3) to provide an axial interlock between the tubular-shaped cartridge holder (6) and the body (1) (see figs. 1-4, page 13 lines 27-30, and page 15 lines 9-12), and wherein the insert section (12) is axially confined by a radially outwardly extending flange section (13, figs. 2-4 and page 14 lines 24-27), the flange section (13) comprising an annular shaped flange portion (13, figs. 2-4), 
wherein the fastening element of the insert section and the complementary-shaped fastening element of the receptacle comprise a radial protrusion mating with a radial recess (Examiner notes: see figs. 1-4, the insert section 12 of the cartridge holder 6 comprises windows 15 wherein the windows 15 are radial recesses. The receptacle 3 of the body 1 comprises locking elements 4 wherein the locking elements 4 are radial protrusions. When the cartridge holder 6 is coupled to the body 1, the windows 15 of the cartridge holder 6 are engaged with the locking elements 4 of the body 1), one of the radial protrusion and the radial recess being on an inside wall of the receptacle, and the other of the radial protrusion and the radial recess being on an outside wall of the insert section (Examiner notes: see figs. 1-4, the locking elements 4 are on the inside wall of the receptacle 3 of the body 1 whereas the windows 15 are on the outside wall of the insert section 12 of the cartridge holder 6), 

wherein the sidewall of the receptacle comprises an annular shaped axial end face (Examiner notes: the annular shaped axial end face is configured to abut with flange 13 of the cartridge holder 6 when the body 1 is coupled to the cartridge holder 6 as discussed on page 14 lines 26-27), andPage: 3 of 10 
wherein the annular shaped axial end face comprises one of an axially protruding portion and an axially recessed portion extending axially from the axial end face to mate with one of a complementary-shaped axially recessed portion and an axially protruding portion extending axially from the annular shaped flange portion of the flange section (Examiner notes: see fig. 4 for the flange 13 with an axially protruding portion extending axially and proximally from flange 13. See page 14 lines 26-27 for the flange 13 adapted to abut the distal end of the body 1 when the insert section 12 is inserted into the receptacle 3 of the body 1. See fig. 1 for the annular shaped axial end face at the distal end of the receptacle 3 of the body 1. Therefore, the annular shaped axial end face at the distal end of the receptacle 3 of the body 1 comprises an axially recessed portion extending axially from the axial end face to mate with the complementary-shaped axially protruding portion extending axially and proximally from the flange 13).

    PNG
    media_image7.png
    574
    524
    media_image7.png
    Greyscale


Regarding claim 19, Einwachter discloses 
The elongated housing according to claim 16, wherein the sidewall of the receptacle comprises a beveled axial end face complementary-shaped to a beveled abutment face of the flange section (Examiner notes: see fig. 1 for the end face at the distal end of the receptacle 3 of 
Regarding claim 20, Einwachter discloses 
The elongated housing according to claim 19, wherein the beveled axial end face of the receptacle and the beveled abutment face are configured to face in opposite axial directions and to be in mutual abutment when the insert section reaches a fastening position inside the receptacle (Examiner notes: see fig. 1 for the beveled axial end face of the receptacle 3 of the body 1 and see fig. 4 for the beveled abutment face of the flange 13. See page 14 lines 26-27 for the flange 13 adapted to abut the distal end of the body 1 when the insert section 12 is inserted into the receptacle 3 of the body 1. Therefore, the faces are configured to face in opposite axial directions to abut each other when the insert section 12 is positioned inside the receptacle 3).
Regarding claim 21, Einwachter discloses 
The elongated housing according to claim 19, wherein an axial distance between the complementary-shaped fastening element of the receptacle and the beveled axial end face is larger than or equal to an axial distance between the fastening element of the insert section and the beveled abutment face of the flange section (Examiner notes: see fig. 1 for the axial distance between locking elements 4 and the beveled axial end face of the receptacle 3 of the body 1; and see fig. 4 for the axial distance between the windows 15 and the beveled abutment face of the flange 13 of the cartridge holder 6. The axial distances are equal to each other because when the body 1 is coupled to the cartridge holder 6, the locking elements 4 are positioned within the windows 15 and the beveled axial end face abuts the beveled abutment face).
Regarding claim 22, Einwachter discloses 

Regarding claim 23, Einwachter discloses 
The elongated housing according to claim 19, wherein the beveled axial end face and the beveled abutment face are shaped to generate a radially outwardly directed load on the receptacle when the beveled axial end face and the beveled abutment face are subject to an axial compression (Examiner notes: the limitation “to generate a radially outwardly directed load on the insert section when the beveled axial end face and the beveled abutment face are subject to an axial compression” is interpreted as functional limitation. See figs. 1-4, the beveled axial end face of the receptacle 3 of the body 1 abuts the beveled abutment face of the insert section 12 of the cartridge holder 6 when the body 1 is coupled to the cartridge holder 6 such that the engagement/abutment between the two faces is capable of generating a radially outwardly directed load on the receptacle 3 when the faces are subject to an axial compression).
Regarding claim 25, Einwachter discloses 
The elongated housing according to claim 16, wherein: one of the insert section and the receptacle comprises an axially extending radial slot, and the other one of the insert section and the receptacle comprises a radial protrusion or an axially extending radial rib complementary-
Regarding claim 26, Einwachter discloses 
The elongated housing according to claim 25, wherein the axially extending radial slot and the axially extending radial rib are axially insertable into each other free of clearance (see figs. 1-4, page 13 lines 27-30, page 14 line 29 to page 15 line 2, and page 15 lines 9-12 for the grooves 5 of the receptacle 3 of the body 1, and ribs 14 of the insert section 12 of the cartridge holder 6).
Regarding claim 27, Einwachter discloses 
The elongated housing according to claim 16, wherein: 
the insert section (12) forms the proximal connecting end (7) of the tubular-shaped cartridge holder (6, see figs. 2-4), and 
the receptacle (3) forms the distal connecting end (2) of the body (1, see fig. 1).
Regarding claim 28, Einwachter discloses 
The elongated housing according to claim 16, wherein: 
the fastening element of the receptacle comprises the radial protrusion (Examiner notes: see fig. 1 for the radial protrusions 4 as the locking elements in the inner wall of the receptacle 3), and 
the fastening element of the insert section comprises the radial recess (Examiner notes: see fig. 4 for the radial recesses 15 as the windows in the wall of the insert section 12).
Regarding claim 29, Einwachter discloses 
The elongated housing according to claim 16, wherein the insert section (12) comprises a plurality of fastening elements (windows 15, figs. 2-4) to positively engage with a plurality of 
Regarding claim 36, Einwachter discloses 
The elongated housing according to claim 25, wherein the radial slot (5) and the radial protrusion or radial rib (14) form a rotational interlock of receptacle (3) and insert section (12) configured to engage prior to or during insertion of the insert section into the receptacle (Examiner notes: see figs. 1-4, slots/grooves 5 are engaged to ribs 14 to form a rotational interlock between receptacle 3 and insert section 12 during the insertion of the insert section 12 into the receptacle 3), wherein the radial slot (5) and the radial protrusion or radial rib (14) engage prior to a mutual engagement of the fastening element (15) of the insert section (12) with the complementary-shaped fastening element (4) of the receptacle (3) (see figs. 1-4).
Regarding claim 37, Einwachter discloses 
The elongated housing according to claim 25, wherein the radial slot (5) adjoins an axial edge of at least one of the outside wall of the insert section and the inside wall of the receptacle (Examiner notes: see fig. 1, slots 5 adjoins an axial edge of the inside wall of the receptacle 3 because slots 5 are grooves on the inner wall of the receptacle 3).
Regarding claim 38, Einwachter discloses 
The elongated housing according to claim 25, wherein the radial protrusion or radial rib (14) adjoins an axial edge of at least one of the inside wall of the receptacle and the outside wall of the insert section (Examiner notes: see figs. 3-4, ribs 14 adjoins an axial edge of the outside wall of the insert section 12 because 14 are ribs on the outer wall of the insert section 12).

Allowable Subject Matter
Claim(s) 39-42 is/are objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.
The following is an examiner’s statement of reasons for allowance: 
The closest prior art of records are Steenfeldt-Jensen et al. (US 6,004,297) and Einwachter (WO 2013/153011).
Regarding claim 39, the cited prior arts fail to disclose/teach among all the limitation or render obvious an elongated housing for an injection device comprising a radially outwardly extending flange section with an annular shaped flange portion, and comprising a receptacle with an annular shaped axial end face such that each of the annular shaped flange portion and the annular shaped axial end face are non-planar, in combination with the total structure and function as claimed. 
Steenfeldt-Jensen only discloses each of the annular shaped flange portion and the annular shaped axial end face are planar (see figs. 2-3). 
Einwachter only discloses each of the annular shaped flange portion and the annular shaped axial end face are planar (see figs. 1-4).
No combination of prior art was found to teach or suggest each and every element of claim 39.
Regarding claim 40, the cited prior arts fail to disclose/teach among all the limitation or render obvious an injection device comprising a radially outwardly extending flange section with an annular shaped flange portion, and comprising a receptacle with an annular shaped axial end face such that each of the annular shaped flange portion and the annular shaped axial end face are non-planar, in combination with the total structure and function as claimed.
Steenfeldt-Jensen only discloses each of the annular shaped flange portion and the annular shaped axial end face are planar (see figs. 2-3). 

No combination of prior art was found to teach or suggest each and every element of claim 40.
Regarding claim 41, the cited prior arts fail to disclose/teach among all the limitation or render obvious an elongated housing for an injection device comprising a radially outwardly extending flange section with an annular shaped flange portion, and comprising a receptacle with an annular shaped axial end face such that an axial position of the annular shaped axial end face varies along a circumference of the annular shaped axial end face and an axial position of the annular shaped flange portion varies along a circumference of the annular shaped flange portion, in combination with the total structure and function as claimed.
Steenfeldt-Jensen only discloses each of the annular shaped flange portion and the annular shaped axial end face does not vary along the circumference (see figs. 2-3).
Einwachter only discloses each of the annular shaped flange portion and the annular shaped axial end face does not vary along the circumference (see figs. 1-4).
No combination of prior art was found to teach or suggest each and every element of claim 41.
Regarding claim 42, the cited prior arts fail to disclose/teach among all the limitation or render obvious an injection device comprising a radially outwardly extending flange section with an annular shaped flange portion, and comprising a receptacle with an annular shaped axial end face such that an axial position of the annular shaped axial end face varies along a circumference of the annular shaped axial end face and an axial position of the annular shaped flange portion varies along a circumference of the annular shaped flange portion, in combination with the total structure and function as claimed.
Steenfeldt-Jensen only discloses each of the annular shaped flange portion and the annular shaped axial end face does not vary along the circumference (see figs. 2-3).

No combination of prior art was found to teach or suggest each and every element of claim 42.
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”

Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure. See PTO 892 form.
Any inquiry concerning this communication or earlier communications from the examiner should be directed to DUNG T ULSH whose telephone number is (571)272-9894.  The examiner can normally be reached on Monday-Friday 9am-6pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Nathan Price can be reached on 5712705421.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR 






/DUNG T ULSH/Examiner, Art Unit 3783